Case 6:19-cv-01611-PGB-LRH Document 8 Filed 09/06/19 Page 1 of 2 PageID 28



                  UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA

                                         )
                                         )
SANDRA ALLEN,                            ) Case No.:
                                         )
             Plaintiff.                  ) 6:19-cv-01611-PGB-LRH
                                         )
      v.                                 )
                                         )
SANTANDER BANK, N.A.,                    )
                                         )
                Defendant.               )
                                         )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: September 6, 2019               By: /s/ Amy L. B. Ginsburg
                                         Amy L. B. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com
Case 6:19-cv-01611-PGB-LRH Document 8 Filed 09/06/19 Page 2 of 2 PageID 29




                       CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                             R. Frank Springfield, Esquire
                                 Burr & Forrman, LLP
                             420 N 20th Street, Suite 3400
                                Birmingham, AL 35023
                                fspringfield@burr.com
                                Attorney for Defendant




Dated: September 6, 2019             By: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: aginsburg@creditlaw.com
